Douglas, J.,
dissenting. Once again, a majority of this court embarks upon a frolic of its own in deciding an issue that is clearly not now before the court. Most recently, this occurred in State, ex rel. Sears, Roebuck & Co., v. Indus. Comm. (1990), 52 Ohio St. 3d 144, 556 N.E. 2d 467, rehearing denied (1990), 55 Ohio St. 3d 601, 561 N.E. 2d 937. This trend is unfortunate.
The parties (and the only parties) herein are the Ohio Funds Management Board, as relator, and L. Lee Walker, Director of Budget and Management for the state of Ohio, the respondent. R.C. 113.34(A) requires the respondent to furnish to relator and the Treasurer of State a monthly estimate of the current balance of the state’s General Revenue Fund as of the last day of the immediately preceding month and an estimate of the anticipated revenues and expenditures, monthly, for the rest of the fiscal year. R.C. 113.34(B) provides *12that if the relator, after receiving the required report of respondent, determines that a cash flow deficiency will occur within the current fiscal year that should be alleviated through the issuance of notes, then relator shall recommend that the Treasurer of State issue notes to alleviate such deficiency. The Treasurer may, but is not required to, issue such notes.
The majority herein decides that it would be unconstitutional to issue such notes. That may or may not be so, but that issue is not before us at this time. All relator requests is that respondent be required to prepare and deliver a report as directed by the General Assembly in R.C. 113.34(A). There is nothing unconstitutional about the General Assembly’s requiring the Director of Budget and Management to issue a fiscal report. In fact, some, including me, might think that is a pretty good idea! The respondent refuses to issue the report and relator seeks to compel respondent to perform her R.C. 113.34(A) duties. The mandamus should issue.
Since the question of the constitutionality of any such note issuance is not before us, any extensive discussion of this merit issue would not be appropriate. Suffice to say that the General Assembly passed R.C. 113.31 et seq. by a substantial bipartisan majority in each branch. It did so, in effect, for the purpose of avoiding a tax increase upon Ohio citizens.
Further, I read some of the cases reviewed by the majority differently than it does. Specifically, the majority cites and extensively reviews State v. Medbery (1857), 7 Ohio St. 522. For some reason, the majority does not set forth or consider the following language from Medbery:
“Under this system of prompt payment of expenses and claims as they accrue, there is, undoubtedly, after the accruing of the claim, and before its actual presentation and payment, a period of time intervening in which the claim exists unpaid; but to hold for this reason a debt is created, would be the misapplication of the term debt, and substituting for the fiscal period a point of time between the accruing of a claim and its payment for the purpose of finding a debt; but appropriations having been previously made and revenue provided for payment as prescribed by the constitution, such debts, if they may be so called, are, in fact, in respect of the fiscal years, provided for, with a view to immediate adjustment and payment. Such financial transactions are not, therefore, to be deemed debts.” Id. at 529.
This portion of Medbery was upheld by this court in State, ex rel. Ross, v. Donahey (1916), 93 Ohio St. 414, 113 N.E. 263, a case not cited by the majority. The majority does cite State, ex rel. Preston, v. Ferguson (1960), 170 Ohio St. 450, 11 O.O. 2d 204, 166 N.E. 2d 365, and the second paragraph of the syllabus thereof which states:
“Obligations of the state for which revenue has been provided and appropriations made for the payment thereof in the then current biennium are not debts within the meaning of Sections 1, 2c and 3, Article VIII, Ohio Constitution. (State v. Medbery, 7 Ohio St. 522, approved and followed.)”
It is difficult to comprehend, giving a literal and accurate reading of the precise language of Preston, how the holding is inapplicable to the case now before us. Whether or not the facts of Preston involved the direct borrowing of money, the syllabus of the case is clear and should be either overruled — or followed. The notes proposed to be issued pursuant to the legislation now under attack are cer*13tainly “obligations of the state” and revenue has been provided for the payment of the notes in each current biennium and, thus, according to Preston, they are not “debts” within the meanings of Sections 1, 2c and 3 of Article VIII, Ohio Constitution.
For the foregoing reasons, but especially because the issue of constitutionality of the note issuance is not now before us, I must dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.